DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 28-57 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below.
With respect to the last office action, Applicant amends claims, discusses the claim limitations, the prior arts of record, the office action and further argues that the PARs do not meet the claims limitations (see Applicant’s Remarks).
              In response, Examiner notes Applicant’s arguments/amendments, however, as discussed clearly below, the primary PAR (PPAR or LEE), further discloses that a media-on-demand server (see fig.2, VOD Server 1) is configured to: Store in a memory of the media-on-demand server a plurality of data structures, each of the data structures for identifying a user (see figs.2-3B, Col.3, lines 26-45, Col.4, lines 17-33, line 48-Col.5, line 50), the VOD server stores Profile Characteristic of respective users’ viewing behavior or patterns (PCVP data)“data structure” and updates the PCVP data accordingly during viewing using the Profile Writer (PW); the PCVP data is updated based on user interactions with the stream to include other data: e.g., upon interrupting the playing video, the PW updates the PCVP data with specific fields and other information: video ID field (P13_RED), position information field (#10325), etc.,  of the interrupted video; and the VOD server further analyzes the updated PCVP data to generate segments from the interrupted positions for viewing where the segments includes other time offset from the interrupted positions: LEE uses the updated PCVP data to CONSTRUCT/transmits digest information structure of previously viewed VOD program when resuming viewing of an interrupted the VOD program and further suggests in figs.4 & 5 different levels of details of the digest information structure, where each level summarizes the contents of a corresponding time(s) segment of previously viewed VOD program when resuming viewing of an interrupted the VOD program, BUT appears silent as to calculating a time information that precedes the pause point by subtracting a time offset from the pause point, However, NAGASAKA discloses viewing assisting method and video playback system, where when a VOD is resumed after an interruption operation where the resume point precedes the interrupt point, a digest of the program immediately preceding the point at which the interruption occurred is generated on various preset conditions; e.g.. if an elapsed time from the interruption of viewing a program is shorter than a time preset by the system, it is regarded that the viewer remembers well the contents of already view portion of the program, so no digest information is generated, however if the time is greater than a preset time, digest information is generated and transmitted to the user with time information and where the resume point precedes the pause point (figs.1-16, Abstract, col.2, line 1-col.3, line 14, col.7, lines 21-38 and col.11, line 45-col.12, line 10); LEE as modified by NAGASAKA discloses including markers or pointers to various portions of a data structure and streams various portions of the video stream upon request as discussed above, BUT appears silent as where the markers or the timing information associated with the data structure are time codes; However, in the same field of endeavor, SULL discloses system and method for indexing, searching, identifying and editing portions of electronic multimedia files and further discloses indexing the video stream, bookmarking, etc., with additional metadata including timecodes or frame number, calculating time code(s) comparing time codes as to offset value to determine correct time codes and generating requested segments based on time codes (figs.1-35, 42-61, Abstract, [0011], [0052-0054], [0209], [0282-0285] and [0336-0340]) as discussed below. Hence the amendments to the claims do not overcome the PARs. The amendments to the claims necessitated the new ground(s) of rejection. This office action is non-Final.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


             5.         Claims 28-57 are rejected under 35 U.S.C. 103(a) as being unpatentable over LEE et al (7,127,735) in view of NAGASAKA et al (5,818,439) and further in view of SULL et al (20020069218)
           As too claims 28-57, LEE discloses VOD system and video viewing assisting method and further discloses a system for resuming transmission, to a device, from a point preceding a point in the video at which the video was paused at another device, the system comprising:a first request for a video, wherein the first request comprises a user identifier; cause the video to be displayed; and transmit a second request to pause the video at a pause point in the video (Abstract, col.4, lines 10-63 and col.5, line 51-col.6, line 12);           a second video receiving device (User Terminal “UT” 2) configured to:transmit a third request, including the user identifier to resume the video from the pause point; and cause the video to be displayed (col.4, lines 10-63 and col.5, line 51-col.6, line 12);           a media-on-demand server (fig.2, VOD Server 1) configured to:
         Store in a memory of the media-on-demand server a plurality of data structures, each of the data structures for identifying a user (figs.2-3B, Col.3, lines 26-45, Col.4, lines 17-33, line 48-Col.5, line 50), note the VOD server stores Profile Characteristic of respective users’ viewing patterns or behavior (PCVP data) “data structure” and updates the PCVP data accordingly during viewing using the Profile Writer;  the PCVP data is updated based on user interactions with the stream to include other data: e.g., upon interrupting the playing video, the PW updates the PCVP data with specific fields and other information: video ID field (P13_RED), position information field (#10325), etc.,  of the interrupted video           receive, from the first video receiving device, the first request for the video; receive, from the first video receiving device, the second request to pause the video; based on the second request to pause the video (col.4, lines 10-63 and col.5, line 51-col.6, line 12): 
           calculate a time code that precedes the pause point by subtracting a time offset from the pause point; transform, in the memory of the media-on-demand server, a data structure for identifying the user associated with the user identifier to include an identifier of the video, the user identifier and the calculated time code (col.5, lines 23-67 and Col.6, lines 1-43), note the PCVP data is updated at the VOD server, the VOD server analyzes the updated PCVP to generate segments from the interrupted positions for viewing where the segments includes other time offset from the interrupted positions;          receive, from the second video receiving device, the third request to resume the video from the pause point; in response to receiving the third request to resume the video from the pause point: retrieve, from the memory, based on the user identifier the data structure associated with the user identifier; identify, based on the time code in the data structure (updated PCVP data), a resume point in the video, where the resume point precedes that pause point and where the resume point is different from a start point of the video; and transmit the video, beginning from the resume point, to the second video receiving device (col.4, lines 10-63 and col.5, line 51-col.6, line 67), note VOD system uses the PCVP to identify users the viewing conditions as to the requested video streams video and when a user pauses or interrupts viewing of the video program, VOD system uses the PCVP data of the respective users, bookmarks and accounts for various dynamic time intervals, analyzes the PCVP data to construct stream digest video to the user, a control unit 4 within the Video Server uses the PCVP to CONSTRUCTS to generate a viewing summary of corresponding video utilizing the digest information and transmits the generated viewing summary to the user terminal; the VOD Server CONSTRUCTS a summary of previously viewed portions of the video program (or digest information on previously viewed portion of the corresponding video program) that refresh the user's memory for enjoyable viewing of the remaining program when the user resumes viewing of the program; the digest information can be displayed as a moving image at predetermined high speed from the start position at which the viewing was interrupted and the display speed may be predetermined differently for each section depending upon various factors; note further that  when the viewer interrupts the viewing of the video, the ID/profile information is transmitted to the VOD server and the server stores previously watched video frames, segments, etc., including text or annotations associated with the respective user in video DB 3, the server further uses the previously watched video data to generate digest or summary and communicate this information to the user upon resumption of the video;
CONSTRUCTS/transmits digest information structure using PCVP data: profile characteristic of respective user viewing behavior and interruption (figs.3A-3B of previously viewed VOD program when resuming viewing of an interrupted the VOD program and further suggests in figs.4 & 5 different levels of details of the digest information structure, where each level summarizes the contents of a corresponding time(s) segment of previously viewed VOD program when resuming viewing of an interrupted the VOD program (col.4, lines 10-63 and col.5, line 51-col.6, line 67), BUT appears silent as to calculating a time code or specific timing information that precedes the pause point by subtracting a time offset from the pause point.
However, in the same field of endeavor, NAGASAKA discloses viewing assisting method and video playback system, where when a VOD is resumed after an interruption operation where the resume point precedes the interrupt point, a digest of the program immediately preceding the point at which the interruption occurred is generated on various preset conditions; e.g.. if an elapsed time from the interruption of viewing a program is shorter than a time preset by the system, it is regarded that the viewer remembers well the contents of already view portion of the program, so no digest information is generated, however if the time is greater than a preset time, digest information is generated and transmitted to the user with time information and where the resume point precedes the pause point (figs.1-16, Abstract, col.2, line 1-col.3, line 14, col.7, lines 21-38 and col.11, line 45-col.12, line 10)  
Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of NAGASAKA into the system of LEE to predetermined time(s) interval(s) or offset preceding a pause point and generate/transmit segments corresponding to the predetermined time(s) interval(s) after an interruption point thereby provide predetermined information or digest of a specific duration, that precedes the resume point, to help a user to comprehend the contents of a portions of video of which viewing was interrupted. 
the markers or the timing information associated with the data structure are time codes.
However, in the same field of endeavor, SULL discloses system and method for indexing, searching, identifying and editing portions of electronic multimedia files and further discloses indexing the video stream, bookmarking, etc., with additional metadata including timecodes or frame number, calculating time code(s) comparing time codes as to offset value to determine correct time codes and generating requested segments based on time codes (figs.1-35, 42-61, Abstract, [0011], [0052-0054], [0209], [0282-0285] and [0336-0340]).
Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of SULL into the system LEE as modified by NAGASAKA to incorporate additional metadata such as timecodes to efficiently process portions of the requested bookmarked or indexed video streams.
As to claims 33-34, LEE further disclose wherein the data structure is a first data structure, wherein the calculated time code is a first time code, further comprising: a second server configured to store a second data structure associated with the user identifier, wherein the second data structure includes a second identifier of the video and a second time code; wherein the second video receiving device is further configured to: compare the first time code to the second time code; determine that the first time code is different from the second time code;  and based on determining that the first time code is different from the second time code, provide an option to select which of the first time code and the second time code is a correct time code (figs.4, 5, 5, line 51-col.6, line 67), note  the digest information can be displayed as a moving image at predetermined high speed from the start position at which the viewing was interrupted and the display speed may be predetermined differently for each section depending upon various factors; discloses in figs.4 & 5 different levels of details of the digest information structure, where each level summarizes the contents of a corresponding time(s) segment of previously viewed VOD program when resuming viewing of an interrupted the VOD program  and if the user selects a level of the levels predetermined by VOD system, the system compares time information and provides highlight stream from corresponding level by sequentially displaying the sections of appropriate time period in the selected level  
 LEE as modified by NAGASAKA, disclose various time offset(s) and generating and displaying segments corresponding to the time offset(s) as discussed in claim 28 above, BUT appears silent as to calculating time code(s) comparing time codes to determine correct time codes. However, SULL discloses calculating time code(s) comparing time codes to determine correct time codes and generating requested segments based on time codes as discussed above.
As to claims 35-39, the claimed “A system for resuming transmission..." is composed of the same structural elements that were previously discussed in claims 28-32.
Claims 40-41 are met as previously discussed in claims 33-34. 
As to claims 42-46, the claimed “A method for resuming transmission..." is composed of the same structural elements that were previously discussed in claims 28-32.
Claims 47-48 are met as previously discussed in claims 33-34. 
              As to claims 49-53, the claimed “A method for resuming transmission..." is composed of the same structural elements that were previously discussed Claims 40-41 are met as previously discussed in claims 33-34. 
Claims 54-55 are met as previously discussed in claims 33-34. 
              As to claim 56-57, Lee further discloses wherein the media-on-demand is further configured to: receive, during the transmission of the video beginning from the resume point, from the second video receiving device, a fourth request to seek in the video to a point prior to the resume point; and in note the user is provide with multiple levels of digest information of previously viewed segments of the VOD program and may view various portions of the digest information as desired.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

7.	Claims 28-57 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9161087.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  Claims 1 and 10 of the U.S. Patent No. 9161087 (col.12, line 47-col.13, line 36) reads on independent claims 28, 35, 42 and 49 of the instant application.
As to claim 28, the claimed “A system…” equates to “A method…” of Pat’ 087 (col.12, lines 38-55);
	the claimed “a first video receiving device…” equates to “delivering media to a first device…” of Pat’ 087 (col.12, , lines 38-55);
	the claimed “a media server…” equates to “storing bookmark for the media...” of Pat’ 087(col.12, , lines 38-55)
	Claims 29-34 equates to claims 2-9 of Pat’ 087 (col.12, line 37-col13, line 15).
	As to claim 35, the claimed “A system…” is composed of the same structural elements that were discussed with respect to claim 28.
	Claims 36-41 are meet as previously discussed in claims 29-34.

	Claims 43-48 are meet as previously discussed in claims 29-34.
	As to claim 49, the claimed “A method…” is composed of the same structural elements that were discussed with respect to claim 28.
	Claims 50-57 are meet as previously discussed in claims 29-34.
            Although the conflicting claims are not identical, they are not patentably distinct from each other because: One being broader in scope than the other.  Allowance of claims 28-57 of the instant application would result in an unjustified timewise extension of the monopoly defined by patent claim Y.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        



ANNAN Q. SHANG